concurring in the result:
¶ 33 I concur in the result of the court’s opinion. I write separately, however, to state why I think Utah’s criminal libel statute, Utah Code Ann. § 76-9-502 (2001), is unconstitutional on its face, and go no further.
¶ 34 Modern libel jurisprudence, both civil and criminal, begins with two landmark United States Supreme Court decisions made within months of each other almost four decades ago: New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964), and Garrison v. Louisiana, 379 U.S. 64, 85 S.Ct. 209, 13 L.Ed.2d 125 (1964). In New York Times v. Sullivan, the Court held that public officials could not recover in a civil action for defamatory statements unless such statements were both (1) false and (2) made with “actual malice.” The decision thus provided truth as an absolute defense and created a higher standard for recovery beyond common law malice. Common law malice is limited to mere “ill will or spite.” See, e.g., Cox v. Hatch, 761 P.2d 556, 560 n. 3 (Utah 1988). In contrast, the United States Supreme Court established that “actual malice” required a showing that a defamatory statement was made with “knowledge that it was false or with reckless disregard of whether it was false or not.” New York Times, 376 U.S. at 279-80, 84 S.Ct. 710. Compare Black’s Law Dictionary 1109 (4th ed.1968) (defining “malice” in pre-New York Times v. Sullivan common law context) until Black’s Law Dictionary 968 (7th ed.1999) *1049(defining “actual malice” and explaining how relative meanings of “malice” and “actual malice” have changed over time). Accordingly, “actual malice” and “New York Times malice” entered the lexicon of contemporary libel jurisprudence.
¶ 35 Soon thereafter, in Garrison v. Louisiana, the United States Supreme Court struck down Louisiana’s criminal libel statute on constitutional grounds identical to those articulated in New York Times. Applying the “Neto York Times rule,” the Court stated succinctly that, in regard to criticism of public officials, “[wjhether the libel law be civil or criminal, it must satisfy relevant constitutional standards.” Garrison, 379 U.S. at 67 n. 3, 85 S.Ct. 209. Accordingly, the Louisiana statute was found to be deficient because it (1) failed to provide truth, as an absolute defense and (2) allowed for punishment without a showing of “actual malice” as defined in New York Times.
¶ 36 In the wake of New York Times and Garrison, numerous state criminal libel statutes collapsed under constitutional challenges for not incorporating truth as an absolute defense and failing to require demonstration of “actual malice.” For example, in 1972 the Supreme Court of Pennsylvania found that state’s criminal libel statute unconstitutional, stating flatly that “[t]he statutory language makes no provision for truth being an absolute defense. Likewise, no recognition is given the reckless disregard and knowing falsity standard mandated by New York Times and Garrison.” Commonwealth v. Armao, 446 Pa. 325, 286 A.2d 626, 632 (1972); see also Eberle v. Mun. Ct, 55 Cal.App.3d 423, 127 Cal.Rptr. 594, 600 (1976); Ivey v. State, 821 So.2d 937, 949 (Ala.2001); Gott-schalk v. State, 575 P.2d 289, 296 (Alaska 1978); Weston v. State, 258 Ark. 707, 528 S.W.2d 412, 416 (1975); State v. Helfrich, 277 Mont. 452, 922 P.2d 1159, 1162 (1996); Fitts v. Kolb, 779 F.Supp. 1502, 1515, 1519 (D.S.C. 1991). Even prior to New York Times and Garrison, some authorities had begun to question the very necessity of criminal libel statutes in the modern age, when private civil remedies for defamation were readily available. See, e.g., Garrison, 379 U.S. at 69, 85 S.Ct. 209.
¶ 37 Constitutional statutory analysis requires focus on the plain meaning of the words of the statute and how such plain meaning comports with current constitutional standards. Under such an analysis, the Utah criminal libel statute clearly fails for the same reason similar statutes in other states have failed. The Utah statute on its face (1) does not provide truth as an absolute defense and (2) allows for punishment of defamatory statements concerning public officials without a showing of “actual malice.” Instead, the language of the statute allows for criminal punishment of all statements made with “malicious intent” about any person, without any reference to whether the statements are true or false.
¶ 38 The State attempts to rescue the statute from its constitutional shortcomings by grafting definitions taken from other parts of the criminal and civil code. Not only is this argument legally incorrect — particularly the importing of terms from the civil code into the criminal code — but it ultimately ignores the plain language of the criminal libel statute. “Malice” has not carried the same meaning as “actual malice” in libel jurisprudence since New York Times and Garrison were decided almost forty years ago. Those decisions also made truth an absolute defense. The Utah criminal libel statute neither contains the New York Times “actual malice” constitutional language nor provides for truth as an absolute defense. No amount of standing the statute on its head can make it say what it does not say.
¶ 39 Accordingly, I agree with the majority in holding Utah’s criminal libel statute, Utah Code Ann. § 76-9-502, unconstitutional on its face.